Name: Commission Regulation (EEC) No 351/92 of 13 February 1992 correcting the German version of Regulation (EEC) No 3664/91 laying down transitional measures for aromatized wines, aromatized wine-based drinks and aromatized wine-product cocktails
 Type: Regulation
 Subject Matter: beverages and sugar;  food technology;  marketing;  foodstuff
 Date Published: nan

 14. 2. 92 Official Journal of the European Communities No L 37/9 COMMISSION REGULATION (EEC) No 351/92 of 13 February 1992 correcting the German version of Regulation (EEC) No 3664/91 laying down transitional measures for aromatized wines, aromatized wine-based drinks and aromatized wine-product cocktails THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1601 /91 of 10 June 1991 laying down general rules on the defini ­ tion, description and presentation of aromatized wines, aromatized wine-based drinks and aromatized wine ­ product cocktails ('), and in particular Article 1 6 thereof, Whereas Commission Regulation (EEC) No 3664/91 (2) lays down transitional measures for aromatized wines, aromatized wine-based drinks and aromatized wine ­ product cocktails ; Whereas there is an error in the German version of Article 1 (2) of that Regulation ; whereas the measure does not correspond to the measure submitted for the opinion of the competent committee ; whereas, as a result, the German version of that Regulation should be corrected, HAS ADOPTED THIS REGULATION : Article 1 Article 1 (2) of Regulation (EEC) No 3664/91 is corrected as follows : (This correction concerns only the German language version). Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 17 December 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 February 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 149, 14. 6. 1991 , p. 1 . (2) OJ No L 348 , 17. 12. 1991 , p. 53 .